20-11596-cgm      Doc 31       Filed 05/21/21 Entered 05/21/21 12:42:38                  Main Document
                                            Pg 1 of 1




  B2100B (Form 2100B) (12/15)

                      United States Bankruptcy Court
                      Southern
                      _______________             New York
                                      District Of _______________

        Jodi A. Knox
  In re ______________________________,                    21-11596
                                                  Case No. ________________




       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
              6-1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
  Claim No. _____
  alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                                                                 05/05/21 (date).
  Other than for Security in the clerk’s office of this court on ______



  Name of Alleged Transferor
                                                                              Name of Transferee
   FINKEL WHITEFIELD SELIK
   C/O ERIC T. WEISS                                                           JAMES MCGINNIS


  Address of Alleged Transferor:
                                                                              Address of Transferee:
   2026 HARBOR VILLAGE AVENUE,                                               LAWRENCE F. MORRISON, ESQ
   KEEGO HARBOR, MICHIGAN 48320                                              MORRISON + TENENBAUM PLLC
                                                                             87 WALKER STREET, FLOOR 2,
                                                                             NEW YORK, NEW YORK 1001

                                ~~DEADLINE TO OBJECT TO TRANSFER~~
  The alleged transferor of the claim is hereby notified that objections must be filed with the court
  within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
  court, the transferee will be substituted as the original claimant without further order of the court.




  Date:_________                                                ______________________________
                                                                  CLERK OF THE COURT
